September 29, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF R.S.T., A CHILD

                              NO. 14-15-00925-CV

                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Patrick
Bedford, signed August 10, 2015, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, the Office of the Attorney General of Texas, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.